                         Case 2:19-cv-00315 Document 7 Filed 05/21/19 Page 1 of 5 PageID #: 32




                                             IN THE UNITED STATES DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                        CHERYL J. CAUSEY, Executrix of
                        the Estate of Larue Causey,

                                       Plaintiff,
                                                                                Case No.:      2:19-CV-00315
                        vs.

                        PANKAJ SETH, et. al.

                                       Defendants.


                                                AJAY AGGRAWAL’S ANSWER TO COMPLAINT

                               Defendant Ajay Aggarwal (“Defendant”), by and through undersigned counsel, submits

                        its Answer to Plaintiff’s Complaint. Specifically, Defendant responds to each respective

                        paragraph of the Complaint as follows:

                               1.      Defendant is without information to sufficiently respond to the allegations and

                        therefore denies this paragraph.

                               2.      Admitted.

                               3.      Admitted.

                               4.      Denied. Said allegation is denied as argument and conclusions of law to which no
THE PELS LAW FIRM LLC
                        response is required.
   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814            5.      Denied. Said allegation is denied as argument and conclusions of law to which no
         ***
 8500 Leesburg Pike     response is required.
      Suite 400
  Vienna, VA 22010
                               6.      Defendant admits that the plain text of the referenced document speaks for itself.
         ***
  (T) 301-986-5570
  (F) 301-986-5571      To the extent the allegations in this paragraph conflict with the terms of the referenced
   www.pelslaw.com
  jpels@pelslaw.com     document, those allegations are denied.

                               7.      Admitted.
                         Case 2:19-cv-00315 Document 7 Filed 05/21/19 Page 2 of 5 PageID #: 33



                               8.      Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied.

                               9.      Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied.

                               10.     Admitted.

                               11.     Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied.

                               12.     Denied. Defendant admits that the plain text of the referenced document speaks

                        for itself. To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied. Further, said allegation is denied as argument and

                        conclusions of law to which no response is required..

                               13.     Denied. Defendant admits that the plain text of the referenced document speaks

                        for itself. To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied. Further, said allegation is denied as argument and
THE PELS LAW FIRM LLC

   4845 Rugby Ave       conclusions of law to which no response is required..
       3rd Floor
 Bethesda, MD 20814
                               14.     Defendant admits that the plain text of the referenced document speaks for itself.
         ***
 8500 Leesburg Pike
      Suite 400         To the extent the allegations in this paragraph conflict with the terms of the referenced
  Vienna, VA 22010

         ***            document, those allegations are denied.
  (T) 301-986-5570
  (F) 301-986-5571
                               15.     Admitted.
   www.pelslaw.com
  jpels@pelslaw.com



                                                                        -2-
                         Case 2:19-cv-00315 Document 7 Filed 05/21/19 Page 3 of 5 PageID #: 34



                                16.     Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied. Further, said allegation is denied as argument and

                        conclusions of law to which no response is required.

                                17.     Denied. Said allegation is denied as argument and conclusions of law to which no

                        response is required.

                                18.     Admitted.

                                19.     Admitted.

                                20.     Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied. Further, said allegation is denied as argument and

                        conclusions of law to which no response is required.

                                21.     Defendant admits that the plain text of the referenced document speaks for itself.

                        To the extent the allegations in this paragraph conflict with the terms of the referenced

                        document, those allegations are denied.

                                22.     Denied. Said allegation is denied as argument and conclusions of law to which no

                        response is required.
THE PELS LAW FIRM LLC

   4845 Rugby Ave               23.     Denied. Said allegation is denied as argument and conclusions of law to which no
       3rd Floor
 Bethesda, MD 20814
                        response is required.
         ***
 8500 Leesburg Pike
      Suite 400                 To the extent an answer is required to the “Prayer for Relief,” Defendant denies that
  Vienna, VA 22010

         ***            Plaintiff is entitled to the relief requested therein.
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com



                                                                           -3-
                         Case 2:19-cv-00315 Document 7 Filed 05/21/19 Page 4 of 5 PageID #: 35



                                                       FIRST AFFIRMATIVE DEFENSE

                               Plaintiff fails to state a claim upon which relief can be granted.

                                                     SECOND AFFIRMATIVE DEFENSE

                               Plaintiff has breached the contract entered into with Defendant which has caused damage

                        to Defendant and may be subject to a counterclaim or separate lawsuit.

                                                       THIRD AFFIRMATIVE DEFENSE

                               Plaintiff’s claims are barred by accord and satisfaction.

                                                     FOURTH AFFIRMATIVE DEFENSE

                               Plaintiff’s claims are barred by Plaintiff’s failure to mitigate its damages.

                                                       FIFTH AFFIRMATIVE DEFENSE

                               Plaintiff’s claims are barred by the doctrine of equitable estoppel.

                                                       SIXTH AFFIRMATIVE DEFENSE

                               Plaintiff’s claims are barred by the doctrine of unclean hands.

                                                     SEVENTH AFFIRMATIVE DEFENSE

                               Defendant respectfully reserves the right to assert any affirmative defenses learned as a

                        result of discovery in this matter.

                                                                              Respectfully submitted,
THE PELS LAW FIRM LLC

   4845 Rugby Ave
       3rd Floor        Dated: May 21, 2019                                   /s/ John Balenovich
 Bethesda, MD 20814
                                                                              John Balenovich, Esq., WV Bar #10179
         ***                                                                  john@wvlitigator.com
 8500 Leesburg Pike
      Suite 400                                                               John J. Balenovich Law Offices, LC
  Vienna, VA 22010                                                            3818 MacCorkle Avenue SE #101
         ***                                                                  Charleston, WV 25304
  (T) 301-986-5570                                                            Phone: (304) 925-2100
  (F) 301-986-5571
                                                                              Fax: (304) 925-2193
   www.pelslaw.com                                                            Counsel for Defendants Pankaj Seth and
  jpels@pelslaw.com
                                                                              Ajay Aggarwal

                                                                        -4-
                        Case 2:19-cv-00315 Document 7 Filed 05/21/19 Page 5 of 5 PageID #: 36




                                                                           OF COUNSEL:

                                                                           THE PELS LAW FIRM
                                                                           Jon D. Pels, Esq.,
                                                                           jpels@pelslaw.com
                                                                           4845Rugby Avenue,
                                                                           Third Floor
                                                                           Bethesda, MD 20814
                                                                           (301) 986-5570 (T)
                                                                           (301) 986-5571 (F)
                                                                           Of Counsel for Defendants Pankaj Seth and
                                                                           Ajay Aggarwal

                                                       CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on May 21, 2019, I reviewed the Court’s CM/ECF system and

                        it reports that an electronic copy of the preceding Ajay Aggarwal’s Answer to Complaint was

                        served electronically by the Court’s CM/ECF system on the following:


                                 W. Bradley Sorrells, Esq.
                                 Robinson & McElwee PLLC
                                 Post Office Box 1791
                                 Charleston, West Virginia 25301
                                 Counsel for Plaintiff




                                                                           /s/ John J. Balenovich
THE PELS LAW FIRM LLC                                                      John J. Balenovich, Esq., WV Bar #10179
   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com



                                                                     -5-
